Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Penny Caudle on 10/29/2021.
The application has been amended as follows: 
On line 19 of Claim 1, the text: “is set” is replaced with: --are set--.
On line 20 of Claim 1, the text: “, and” is removed.
On line 2 of Claim 7, the text: “is configured” is changed to: “are configured”.
On line 19 of Claim 16, the text: “is set” is replaced with: --are set--.

Allowable Subject Matter
Claims 1 and 5-16 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art is not found to disclose or render obvious a target detection device or method employing a plurality of target detectors configured to perform constant false alarm rate processing as a detection processing of targets which are different in spatial extent from each other and in which ranges of guard cells are different from each other among the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646